            Case
             Case3:19-cv-01277-JSC
                  3:19-cv-01277-JSC Document
                                     Document13-1
                                              14 Filed
                                                  Filed08/16/19
                                                        08/15/19 Page
                                                                  Page11ofof23


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10
     FACEBOOK, INC., a Delaware corporation,     Case No. 3:19-cv-01277-JSC
11
                        Plaintiff,               [PROPOSED] ORDER GRANTING
12                                               PLAINTIFF’S SECOND MOTION TO
           v.                                    CONTINUE CASE MANAGEMENT
13                                               CONFERENCE [L.R. 6-1(B)]
     GLEB SLUCHEVSKY and
14   ANDREY GORBACHOV,                           CURRENT DATE: September 5, 2019
                                                 PROPOSED DATE: December 12, 2019
15                      Defendants.
                                                 TIME:         1:30 p.m.
16                                               CTRM:         F – 15th Floor

17
                                                 Hon. Jacqueline Scott Corley
18

19

20

21

22

23

24

25

26

27
28

                                                                               [PROPOSED] ORDER
                                                                           Case No. 3:19-cv-1277-JSC
             Case
              Case3:19-cv-01277-JSC
                   3:19-cv-01277-JSC Document
                                      Document13-1
                                               14 Filed
                                                   Filed08/16/19
                                                         08/15/19 Page
                                                                   Page22ofof23


 1          The Court, having read and considered Plaintiff’s second motion to continue case management

 2   conference, and good cause appearing, ORDERS that the motion is GRANTED.

 3          It is further ORDERED that the case management conference currently scheduled for

 4   September 5, 2019 is continued to December 12, 2019 at 1:30 p.m. in Courtroom F – 15th Floor, San

 5   Francisco Courthouse.

 6

 7          IT IS SO ORDERED.

 8

 9           August 16, 2019
     DATED: _______________________                          __________________________________
                                                             Jacqueline Scott Corley
10                                                           U.S. Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     2
                                                                                    [PROPOSED] ORDER
                                                                               CASE NO. 3:19-CV-1277-JSC
